Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 30, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a bearing inlet groove 125a in one side of the front surface of the flange 122, a bearing communication hole 125b penetrating from the bearing inlet groove 125a to the inner circumferential surface of the body 121 and a gas groove 125c communicating with the bearing communication hole 125b may be formed in the inner circumferential surface of the body 121 (page 27 line 14-20); or “fine grooves 265” (page 77 line 7; since fig 14 has fine pores 265a and 265b) as described in the specification.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of irregularities are disposed in a row in the axial direction (claim 7 line 4-5, since they are shown in multiple rows, e.g. fig 14; note that this has support in the specification ([page 8 line 23-24), separate from a plurality of rows (page 15 line 2-4)); and the plurality of irregularities are disposed at (i) a first position that corresponds to the gas receiving groove based on the compression cycle, (ii) a second position that corresponds to the gas receiving groove based on the suction cycle, and (iii) a third position between the first position and the second position (claim 9; note that there are only 2 sets of irregularities shown), wherein these are in addition to  front irregularities and rear irregularities (claim 10), and further in addition to irregularities at a position that corresponds to the plurality of gas inflow passages (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
The broadest reasonable interpretation of “the compression cycle” (e.g. claim 5 line 3) is when the head of the piston is farthest from the closed end of the cylinder to when it is closest and “the suction cycle” (e.g. claim 5 line 3) is when the head of the piston is closest from the closed end of the cylinder to when it is farthest; which covers the same range of movement. 
therefore, the limitation “the plurality of irregularities are defined at…a second outer region of the piston that corresponds to a region adjacent to an end of the body of the cylinder based on the piston being in the compression cycle” is any portion of the piston which is adjacent to the end of the body of the cylinder any time during the above compression cycle.


Claim Rejections - 35 USC § 112
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claims 2, 5 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 2 line 2-3 “a plurality of first irregularities that are disposed in the axial direction” is confusing, especially with the limitation that “the plurality of the first irregularities are spaced apart from each other in a circumferential direction of the cylinder and in the axial direction of the cylinder” (line 6-8). The plurality of first irregularities being disposed in the axial direction is understood to mean that they are either spaced in the axial direction or extend in the axial direction. If they are spaced apart in the circumferential direction how can they be “disposed in the axial direction?”
In claim 5 line 9-10 “the cylinder comprises a body that defines a piston space in which the piston is received” is confusing, since the body appears to be the same as the cylinder (see claim 1 line 4), and the same element can’t have 2 different identifiers. Note that “a piston space in which the piston is received” of the body, would appear to be the same as the “cylinder space defined in the cylinder at an opposite side of the gas inflow passage” of claim 1 line 11-12.
In claim 8 line 8-10 “the plurality of irregularities are disposed at a position that corresponds to the gas receiving groove of the gas inflow passage” is confusing and previously claimed, since claim 1 claims “a plurality of irregularities that are…disposed 
In claim 9 line 2-7 “the plurality of irregularities are disposed at (i) a first position that corresponds to the gas receiving groove based on the compression cycle, (ii) a second position that corresponds to the gas receiving groove based on the suction cycle, and (iii) a third position between the first position and the second position” is confusing. During the compression cycle and the suction cycle, the same region of the piston will pass by the gas receiving groove; and therefore this part of the limitation doesn’t distinguish between the first and second positions (i.e. they could be the same position). And since the first and second positions are indistinguishable, it is unclear where a third position between the first and second positions would be.
In claim 10 line 5-6 “front irregularities” and line 7 “rear irregularities” is confusing, since it is unclear how they are related to the plurality of irregularities at the  first, second or third positions of claim 9.
In claim 11 line 2 (and 5-6) “a plurality of gas inflow passages” is confusing, since it is unclear how they are related to the gas inflow passage of claim 1 line 8
In claim 11 line 4-6 “the plurality of irregularities are disposed at a position that corresponds to the plurality of gas inflow passages” is confusing, since it is unclear how they are related to the plurality of irregularities at the first, second or third positions of claim 9; and appears to be previously claimed in claim 1 line 13-16.
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5 and are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Kim (9518573). Kim discloses a compressor comprising a cylinder (41) receives a piston (421) and defines a compression space (S1) that compresses, based on reciprocation of the piston in an axial direction, a refrigerant gas therein, and defines a gas inflow passage (401) that fluidly communicates with a gas pocket (in 46) at a side of the gas inflow passage outside the cylinder and that fluidly communicates with a cylinder space (411d) defined in the cylinder at an opposite side of the gas inflow passage; the piston defines a suction space (F) configured to suction the refrigerant gas, and includes a plurality of irregularities (422a, fine holes in a porous material), in 422, e.g. fig 9, column 7 line 52-59) at an outer circumferential surface, which faces the cylinder, of a guide of the piston; and the plurality of irregularities correspond to the gas inflow passage of the cylinder (e.g. fig 9, 10).
Kim discloses a plurality of first irregularities of the plurality of irregularities are recessed (since they are holes, e.g. column 7 line 56) at the outer circumferential surface of the guide and the plurality of the first irregularities are spaced apart from each other in a circumferential direction of the cylinder and in the axial direction of the cylinder (and therefore extend in the axial direction; claim 2), which can be identified as a plurality of second irregularities which extends in a circumferential direction of the guide to have a circular band shape (either all of 422, or the area of 422 either in front of or behind the opening 422b; claim 3, part of 4 (i.e. one of either in front of or behind the opening 422b), and a plurality of third irregularities (other of the in front of or behind the opening 422b) recessed at inner surfaces of the plurality of second irregularities and spaced apart from each other in a circumferential direction of the plurality of second irregularities (rest of claim 4); the piston moves to perform a compression cycle and a .

Claims 1, 3, 5-6 and 8 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Ha et al (2017 0314542). Ha et al discloses a compressor comprising a cylinder (121) receives a piston (130) and defines a compression space (P) that compresses, based on reciprocation of the piston in an axial direction, a refrigerant gas therein, and defines a gas inflow passage (including 125a (e.g. front passage), 125b (rear passage), e.g. fig 8) that fluidly communicates with a gas pocket (114) at a side of the gas inflow passage outside the cylinder and that fluidly communicates with a cylinder space (via 125c) defined in the cylinder at an opposite side of the gas inflow passage; the piston defines a suction space (in 150) configured to suction the refrigerant gas, and includes a plurality of irregularities (136a, 136b) at an outer circumferential surface, which faces the cylinder, of a guide of the piston; and the plurality of irregularities correspond to the gas inflow passage of the cylinder (e.g. front and rear passages, fig 15).
Ha et al discloses a plurality of second irregularities of the plurality of irregularities extends in a circumferential direction of the guide to have a circular band shape (each of 136a, 136b) and are spaced apart in the axial direction (claim 3); the piston moves to perform a compression cycle and a suction cycle, and has a head (131a) at a front end of the piston and that defines a suction port (133) for fluidly communicating with the suction space and the compression space, wherein the guide of the piston has a cylindrical shape (e.g. paragraph 149) and the plurality of irregularities are defined at a first outer region (at P1) of the piston that is adjacent to the head and a .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 11 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim (9518573) in view of Ha et al (2017 0314542). Kim discloses all of the elements of claim , as discussed above, and further that cylinder containing the gas inflow passage is a one-piece cylinder, with the gas inflow passage includes a gas receiving groove (411d) recessed at an inner circumferential surface of the cylinder that includes an outlet of a nozzle (411c; the nozzle fluidly communicates with the inner circumferential surface of the cylinder through the gas receiving groove); but does not disclose that the nozzle fluidly communicates with a gas inlet recessed at an outer circumferential surface of the cylinder and extends in an radial direction (claim 6); or that the nozzle fluidly communicates with an outer circumferential surface of the cylinder (claim 8); or that the gas inflow passage includes a plurality of gas inflow passages disposed in a circumferential direction of the cylinder (claim 11, see below how Kim discloses claim 9).

Since Kim and Ha et al both have a cylinder forming a gas inflow passage for a piston; it would have been obvious at the time the invention was made to one having ordinary skill in the art to replace the single piece actuator of Kim with a 2 part form (cylinder and housing), such that the gas inflow passage includes a gas receiving groove recessed at the inner circumferential surface of the cylinder that includes an outlet of the nozzle, the nozzle fluidly communicates with a gas inlet recessed at an outer circumferential surface of the cylinder and that extends in an radial direction (i.e. the nozzle fluidly communicates with an outer circumferential surface of the cylinder, via the gas inlet), and the gas inflow passage includes a plurality of gas inflow passages disposed in a circumferential direction of the cylinder, as taught by Ha et al, since one having ordinary skill in the art would have been able to carry out such a substitution and the resulting combination would predictably work in the same manner (and for the purpose of ease of machining of the gas inflow passage). 
Kim discloses the plurality of irregularities are at a first position (between 43 and 422b) that corresponds to the gas receiving groove based on the compression cycle, a second position (between 422b and 421) that corresponds to the gas receiving groove based on the suction cycle, and a third position (circumferentially adjacent 422B; note .

	Conclusion
Claims 7, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 12, 13, 15 and 16 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112 (b) set forth in this Office action (depending on the changes to the limitations) and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745